AGREEMENT AND TEMPORARY WAIVER

    THIS AGREEMENT AND TEMPORARY WAIVER (this "Waiver"), dated as of June 30,
2003, is by and among BMC Industries, Inc., a Minnesota corporation
("Borrower"), the several banks and other financial institutions set forth on
the signature pages hereto in their capacities as lenders under the Credit
Agreement (as defined below), DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly
named Bankers Trust Company), as Agent for the Lenders (in such capacity, the
"Agent") and as a Lender, and Bank One, NA, as Documentation Agent and a Lender.

W I T N E S S E T H :

    WHEREAS, Borrower, Lenders and Agent are parties to that certain Third
Amended and Restated Credit Agreement dated as of September 27, 2002 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the "Credit Agreement"), pursuant to which Lenders have provided to
Borrower credit facilities and other financial accommodations; and

    WHEREAS, Borrower has requested that Agent and Lenders temporarily waive
certain Unmatured Events of Default and Events of Default that exist under the
Credit Agreement as set forth herein and Lenders and Agent are agreeable to the
same, subject to the terms and conditions hereof.

    NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

    1.                Defined Terms.  Terms capitalized herein and not otherwise
defined herein are used with the meanings ascribed to such terms in the Credit
Agreement. 

    2.               Temporary Waiver.  (a)  Subject to the conditions set forth
in Section 7 hereof, Agent and Lenders hereby (i) temporarily waive during the
Waiver Period (as defined below) any Event of Default or Unmatured Event of
Default under Section 9.1 of the Credit Agreement arising out of the Borrower's
failure (A) to make the Scheduled Term A Repayment and Scheduled Term B
Repayment due June 30, 2003, (B) to make the payment required by Section 3.2(d)
of the Credit Agreement on July 1, 2003, (C) to comply with Sections 8.1(a), (b)
and (c) of the Credit Agreement for the fiscal quarter of Borrower ended June
30, 2003, and (D) to comply with Sections 7.4, 7.5, 8.4, 8.6 and 8.7 solely with
respect to Buckbee-Mears Deutschland Holding GmbH & Co. KG and its wholly-owned
subsidiaries, Buckbee-Mears Europe GmbH and Vision-Ease Deutschland GmbH (each
of the matters in clauses (A), (B) (C) and (D) being, the "Disclosed Defaults")
and (ii) temporarily waive during the Waiver Period the application of the
Default Rate with respect to the Disclosed Defaults.               
                                                                                                                       

            For purposes of this Waiver, "Waiver Period" means the period
commencing on the Effective Date and terminating on the earliest of (a) July 15,
2003; and (b) the occurrence of an Additional Default (as defined below) under
the Loan Documents. 

                        (b)       Upon the termination of the Waiver Period as
provided above, Agent and Lenders shall be fully entitled to exercise any rights
or remedies they may have under the Credit Agreement, the Loan Documents or
applicable law.  Nothing herein shall limit or restrict in any way the rights
and remedies of Agent or any Lender with respect to any Unmatured Event of
Default or Event of Default (including any breach by the Borrower of any
covenant contained in Section 4 of this Agreement) other than a Disclosed
Default (collectively, the "Additional Defaults" and, individually, each an
"Additional Default").

                        (c)       Notwithstanding the waiver of the Disclosed
Defaults pursuant to this Agreement and Temporary Waiver or anything in the
Credit Agreement to the contrary, the Borrower hereby acknowledges and agrees
that during the Waiver Period no Revolving Lender shall be obligated to make
Revolving Loans pursuant to the terms and conditions of the Credit Agreement.

                        (d)       BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES
THAT THE WAIVERS SET FORTH IN THIS SECTION 2 ARE EFFECTIVE ONLY DURING THE
WAIVER PERIOD AND THAT, AFTER THE TERMINATION OF THE WAIVER PERIOD, THE CREDIT
AGREEMENT WILL BE IN MATERIAL DEFAULT AND AGENT AND LENDERS WILL BE FULLY
ENTITLED IMMEDIATELY TO EXERCISE THEIR RIGHTS AND REMEDIES UNDER THE CREDIT
AGREEMENT, THE LOAN DOCUMENTS OR APPLICABLE LAW WITHOUT REGARD TO ANY MATTERS
TRANSPIRING DURING THE WAIVER PERIOD OR THE FINANCIAL CONDITION OR PROSPECTS OF 
BORROWER AND ITS SUBSIDIARIES.  BORROWER UNDERSTANDS THAT AGENT AND LENDERS ARE
EXPRESSLY RELYING ON THE TERMS OF THIS SECTION 2(d) AND WOULD NOT HAVE ENTERED
INTO THIS WAIVER BUT FOR BORROWER'S ACKNOWLEDGMENT AND AGREEMENT IN THIS SECTION
2(d).

    3.               Other Agreements of the Parties.  Each of the Agent, the
Lenders and the Borrower hereby agree that until such time as the Required
Lenders otherwise consent in writing, the Borrower shall only be entitled to
elect Interest Periods of up to one month for any Notice of Borrowing or Notice
of Conversion or Continuation with respect to Eurodollar Loans.

    4.Covenants of the Borrower.  The Borrower hereby further covenants and
agrees that it will (and that its failure to do so will be deemed an immediate
Event of Default under the Credit Agreement and an Additional Default
hereunder):

            (a)       no later than July 10, 2003, hire a financial advisor,
which person shall be reasonably satisfactory to Agent and the Lenders;

            (b)       provide to the Agent by 12:00 p.m. (Chicago time) July 3,
2003, a budget for the Waiver Period and a cash flow forecast acceptable to the
Agent and the Lenders in the form and detail currently provided to Alvarez &
Marsal, Inc.; and

            (c)       pay promptly upon invoice thereof the fees and expenses of
counsel, advisors, consultants and other Persons retained by the Agent (or such
Persons) in connection with the proposed restructuring of the Borrower,
including, without limitation, the fees and expenses of Winston & Strawn,
counsel to the Agent, and Alvarez and Marsal, Inc.

    5.               Representations and Warranties.  In order to induce Agent
and Lenders to enter into this Waiver, Borrower hereby represents and warrants
to Agent and Lenders, in each case after giving effect to this Waiver, as
follows:

            (a)    Borrower has the right, power and capacity and has been duly
authorized and empowered by all requisite corporate and shareholder action to
enter into, execute, deliver and perform this Waiver and all agreements,
documents and instruments executed and delivered pursuant to this Waiver.

            (b)    This Waiver constitutes Borrower's legal, valid and binding
obligation, enforceable against it, except as enforcement thereof may be subject
to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors' rights generally and general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law or otherwise).

            (c)    The representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects at and as of the Effective Date as though made on and as of the
Effective Date (except to the extent specifically made with regard to a
particular date, in which case such representation and warranty is true and
correct in all material respects as of such earlier date).

            (d)    Borrower's execution, delivery and performance of this Waiver
do not and will not violate its Articles or Certificate of Incorporation or
By-laws, any law, rule, regulation, order, writ, judgment, decree or award
applicable to it or any contractual provision (except as otherwise expressly
waived hereby) to which it is a party or to which it or any of its property is
subject.

            (e)    No authorization or approval or other action by, and no
notice to or filing or registration with, any governmental authority or
regulatory body (other than those which have been obtained and are in force and
effect) is required in connection with the execution, delivery and performance
by Borrower or any other Credit Party of this Waiver and all agreements,
documents and instruments executed and delivered pursuant to this Waiver.

            (f)    Other than the Disclosed Defaults, no Event of Default or
Unmatured Event of Default exists under the Credit Agreement.    

    6.    Conditions to Effectiveness of Waiver. This Waiver shall become
effective on the date (the "Effective Date") each of the following conditions
precedent is satisfied:

            (a)    Execution and Delivery of Waiver. Borrower, Agent and each
Lender shall have executed and delivered this Waiver to the Agent.

            (b)    Execution and Delivery of Loan Documents.  Agent shall have
received each of the following documents, all of which shall be satisfactory in
form and substance to Agent and its counsel:

                    (1)    A certificate of a Responsible Officer of Borrower in
the form of Exhibit A attached hereto;

                    (2)    A Reaffirmation of Guaranty executed by a Responsible
Officer of each Subsidiary Guarantor in the form of Exhibit B attached hereto. 

            (c)    Representations and Warranties.  The representations and
warranties of the Borrower and the other Credit Parties contained in this
Waiver, the Credit Agreement and the other Loan Documents shall be true and
correct in all material respects as of the Effective Date, with the same effect
as though made on such date, except to the extent that any such representation
or warranty relates to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date.

            (d)    No Defaults. Other than the Disclosed Defaults, no Unmatured
Event of Default or Event of Default under the Credit Agreement shall have
occurred and be continuing.

            (e)     Fees and Expenses.  The Borrower shall have paid (i) to
Agent on behalf of each Lender the Waiver Fee due and owing to such Lender and
(ii) all other fees and expenses then due and owing by the Borrower to each of
Winston & Strawn, counsel to the Agent and Alvarez & Marsal, Inc., advisor to
Winston & Strawn.

    7.               Miscellaneous. The parties hereto hereby further agree as
follows:

            (a)    Costs, Expenses and Taxes.  Borrower hereby agrees to pay all
reasonable fees, costs and expenses of Agent incurred in connection with the
negotiation, preparation and execution of this Waiver and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
expenses of Winston & Strawn, counsel to Agent.

            (b)    Counterparts.  This Waiver may be executed in one or more
counterparts any of which may be a facsimile, each of which, when executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same document with the same
force and effect as if the signatures of all of the parties were on a single
counterpart, and it shall not be necessary in making proof of this Waiver to
produce more than one (1) such counterpart.

            (c)    Headings.  Headings used in this Waiver are for convenience
of reference only and shall not affect the construction of this Waiver.

            (d)    Integration.  This Waiver and the Credit Agreement (as
modified hereby) constitute the entire agreement among the parties hereto with
respect to the subject matter hereof.

            (e)    Governing Law.  THIS WAIVER SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS AND DECISIONS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS PRINCIPLES).

            (f)    Binding Effect.  This Waiver shall be binding upon and inure
to the benefit of and be enforceable by Borrower, Agent and Lenders and their 
respective successors and assigns.  Except as expressly set forth to the
contrary herein, this Waiver shall not be construed so as to confer any right or
benefit upon any Person other than Borrower, Agent and the Lenders and their
respective successors and permitted assigns.

            (g)    Waiver.  The parties hereto agree and acknowledge that
nothing contained in this Waiver in any manner or respect limits or terminates
any of the provisions of the Credit Agreement or any of the other Loan Documents
other than as expressly set forth herein and further agree and acknowledge that
the Credit Agreement and each of the other Loan Documents remain and continue in
full force and effect and are hereby ratified and confirmed.  Except to the
extent expressly set forth herein, the execution, delivery and effectiveness of
this Waiver shall not operate as a waiver of any rights, power or remedy of
Lenders or Agent under the Credit Agreement or any other Loan Document, nor
constitute a waiver of any provision of the Credit Agreement or any other Loan
Document.  No delay on the part of any Lender or Agent in exercising any of
their respective rights, remedies, powers and privileges under the Credit
Agreement or any of the Loan Documents or partial or single exercise thereof,
shall constitute a waiver thereof.  Borrower acknowledges and agrees that this
Waiver constitutes a "Loan Document" for purposes of the Credit Agreement,
including, without limitation, Sections 9.1 and 11.1 of the Credit Agreement. 
None of the terms and conditions of this Waiver may be changed, waived, modified
or varied in any manner, whatsoever, except in accordance with Section 11.1 of
the Credit Agreement.

            (h)       Release of Claims.  Borrower hereby represents and
warrants that there are no liabilities, claims, suits, debts, losses, causes of
action, demands, rights, damages or costs, or expenses of any kind, character or
nature whatsoever, known or unknown, fixed or contingent (collectively, the
"Claims"), which Borrower may have or claim to have against Agent or any Lender,
or any of their respective affiliates, agents, employees, officers, directors,
representatives, attorneys, successors, or assigns (collectively, the "Lender
Released Parties"), which might arise out of or be connected with any act of
commission or omission of the Lender Released Parties existing or occurring on
or prior to the date of this Agreement, including without limitation any Claims
arising with respect to the Credit Agreement or any Loan Documents.  Borrower
hereby releases, acquits, and forever discharges the Lender Released Parties
from any and all Claims that Borrower may have or claim to have, relating to or
arising out of or in connection with the Credit Agreement or any Loan Documents
or any other agreement or transaction contemplated thereby or any action taken
in connection therewith from the beginning of time up to and including the date
of the execution and delivery of this Agreement.  Borrower further agrees
forever to refrain from commencing, instituting, or prosecuting any lawsuit,
action, or other proceeding against any Lender Released Parties with respect to
any and all Claims.

 

[Signature Page Follows]


    IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

BMC INDUSTRIES, INC.

By:  /s/C. E. Petersen                                

Name:  C. E. Petersen          

Title: Senior Vice President and Chief Financial Officer

 

 


DEUTSCHE BANK TRUST COMPANY AMERICAS, in its individual capacity and as Agent

 

 

By:   /s/Clark G. Peterson            

Name: Clark G. Petersen

Title:  Vice President


BANK ONE, NA (Main Office Chicago) 

individually as a Lender and as documentation agent

 

By:  /s/Henry W. Howe               

Name:  Henry W. Howe

Title:  Assistant Vice President

 

 

WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION (f/k/a Norwest Bank Minnesota,
National Association)

By:   /s/Scott J. Manookin                    

Name:  Scott J. Manookin 

Title: Vice
President                                                              


HARRIS TRUST AND SAVINGS BANK

By:  /s/Lawrence A. Mizera        

Name:  Lawrence A.
Mizera                                                             

Title:Vice President  
                                                           


CREDIT AGRICOLE INDOSUEZ

By:  /s/Leo Von Reissig             

Name:  Leo Von
Reissig                                                             

Title:  Vice
President                                                              

 

By:  /s/Frederik W. Asse              

Name:  Frederik W.
Asse                                                             

Title:  Vice
President                                                              


WACHOVIA BANK, N.A.

By:  /s/Jason Consoli                     

Name: Jason Consoli                                                 

Title:  Vice President                                                  


UNION BANK OF CALIFORNIA, N.A.

By:   /s/Jeffrey Mumm                

Name:  Jeffrey Mumm                                                             

Title: Vice President


U.S. BANK NATIONAL ASSOCIATION

By:  /s/David Y. Kopolow       

Name:  David Y.
Kopolow                                                           

Title: Vice
President                                                             

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

CERTIFICATE OF OFFICER

 

I, the undersigned, Chief Financial Officer and Secretary of BMC Industries,
Inc., a Minnesota corporation (the "Borrower"), in accordance with Section 6(b)
of that certain Temporary Waiver dated as of June 30, 2003 (the "Agreement")
among  the Borrower, Deutsche Bank Trust Company Americas, as Agent and the
financial institutions party to the Credit Agreement (as defined in the
Agreement), do hereby certify on behalf of Borrower, the following:

1.         The representations and warranties set forth in Section 5 of the
Agreement are true and correct in all material respects as of the date hereof
except to the extent such representations and warranties are expressly made as
of a specified date in which event such representations and warranties were true
and correct in all material respects as of such specified date;

2.         Other than the Disclosed Defaults, no Event of Default or Unmatured
Event of Default has occurred and is continuing; and

3.         The conditions of Section 6 of the Agreement have been fully
satisfied.

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings set forth in the Agreement.

[signature page follows]


IN WITNESS WHEREOF, the undersigned has duly executed and delivered on behalf of
Borrower this Certificate of Officer on this 30th day of June, 2003.

 

BMC INDUSTRIES, INC.

 

 

By:    /s/Curtis E. Petersen                           

Name: Curtis E. Petersen                                  

Title: Senior Vice President and Chief Financial Officer 

 

 

 


--------------------------------------------------------------------------------

 


EXHIBIT B

REAFFIRMATION OF GUARANTY

Each of the undersigned acknowledges receipt of a copy of the Temporary Waiver
(the "Agreement"; capitalized terms used herein shall, unless otherwise defined
herein, have the meanings provided in the Agreement) dated as of June 30, 2003,
by and among BMC Industries, Inc., a Minnesota corporation, the financial
institutions party to the Credit Agreement (as defined in the Agreement) as
Lenders, Deutsche Bank Trust Company Americas, as Agent, and consents to such
Agreement and each of the transactions referenced in the Agreement and hereby
reaffirms its obligations under the Subsidiary Guarantee Agreement.

Dated as of June 30, 2003.

VISION-EASE LENS, INC.,

                                                                        as
Guarantor

 

 

 

                                                                       
By:   /s/C. E. Petersen                                 

                                                                       
Name: C.E. Petersen                                                         

                                                                        Title:
Vice President

 

 

VISION-EASE LENS AZUSA, INC.,

                                                                        as
Guarantor

 

                                                                       
By:    /s/C.E. Petersen                                  

                                                                        Name: 
C.E. Petersen

                                                                       
Title:                                                           

 

 

VISION-EASE LENS AZUSA, LLC,

                                                                        as
Guarantor

 

 

                                                                       
By:    /s/C.E. Petersen                                 

                                                                        Name: 
C.E. Petersen                                                          

                                                                        Title: 
Vice President of Member
Organization                                                 

 

 

